Gildersleeve, J. (concurring).
The Legislature evidently intended to confer jurisdiction upon the municipal courts coextensive with the boundaries of Greater Hew York, subject to the. right of removal conferred by section 25 of *499the Municipal Court Act In an action in the Supreme Court for nuisance to real estate, the premises were in the county of New York hut which formerly was a part of Westchester county and it was held that the venue was properly laid in New York county. 158 N. Y. 417. Even if brought in the wrong county, the right is only to have place of trial changed; it is no ground for dismissal. Veeder v. Baker, 83 N. Y. 156.
Appeal dismissed, with ten dollars costs.